

116 HR 4189 IH: Homeland and Cyber Threat Act
U.S. House of Representatives
2019-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4189IN THE HOUSE OF REPRESENTATIVESAugust 16, 2019Mr. Bergman (for himself and Mr. Kim) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to allow claims against foreign states for unlawful computer
			 intrusion, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeland and Cyber Threat Act or the HACT Act. 2.Foreign state computer intrusions (a)In generalChapter 97 of title 28, United States Code, is amended by inserting after section 1605B the following:
				
					1605C.Computer intrusions by a foreign state
 A foreign state shall not be immune from the jurisdiction of the courts of the United States or of the States in any case not otherwise covered by this chapter in which money damages are sought against a foreign state by a national of the United States for personal injury, harm to reputation, or damage to or loss of property resulting from any of the following activities, whether occurring in the United States or a foreign state:
 (1)Unauthorized access to or access exceeding authorization to a computer located in the United States.
 (2)Unauthorized access to confidential, electronic stored information located in the United States. (3)The transmission of a program, information, code, or command to a computer located in the United States, which, as a result of such conduct, causes damage without authorization.
 (4)The use, dissemination, or disclosure, without consent, of any information obtained by means of any activity described in paragraph (1), (2), or (3).
 (5)The provision of material support or resources for any activity described in paragraph (1), (2), (3), or (4), including by an official, employee, or agent of such foreign state.
						.
 (b)ApplicationThis Act and the amendments made by this Act shall apply to any action pending on or filed on or after the date of the enactment of this Act.
			